Citation Nr: 1823590	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-30 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel







INTRODUCTION

The Veteran served active duty in the U.S. Marine Corps from September 1977 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

The Veteran does not have a current disability of hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Finally, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996).

Unfortunately, the Board finds that the preponderance of the evidence weighs against the Veteran's claim. 

With respect to element (1) of direct service connection, a current disability, impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. To that end, impaired hearing will be considered to be a disability when auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385. 

A private audiogram conducted by Kaiser Permanente in October 2010 reflected pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
35
20
LEFT
20
30
25
25
35

Speech discrimination scores were 100 percent bilaterally.

The Veteran also underwent a VA audiological examination in January 2012. Pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
30
LEFT
25
30
25
25
30

The VA examiner noted that the Veteran's hearing loss was within normal limits from 500 to 2000 Hz, with mild sensorineural hearing loss at 30000 to 6000 Hz with excellent speech discrimination skills. Utilizing the Maryland CNC word list, the Veteran had a speech discrimination score of 100 percent in his right ear and 94 percent in his left ear. 

Neither examination reflects a pure tone threshold of 40 dB. Both examinations reflect speech discrimination scores well within normal limits. While the private audiogram reflects at least three frequencies at 26 decibels or greater, the VA examination report does not. Yet, the VA examination report must be afforded greater weight as it is most factually precise as the examiner transcribed the numeric score for each auditory threshold rather than the private examination handwritten symbols, which are left up to interpretation.  Moreover, it is the only audiogram conducted since the Veteran initiated his claim for service connection.  

The Board acknowledges the Veteran's specific contention that his hearing loss has worsened since the last VA examination; and now wears a hearing aid issued by LOMA Linda VA Hospital.  (See April 2013 Notice of Disagreement (NOD)). However, March 2011 MTRs include a note from the an audiologist providing that the Veteran specifically requested paperwork showing he now has a hearing aid for disability purposes and the audiologist had to explain to him that disability determinations are based on hearing loss alone, not whether or not one wears a hearing aid. (See February 2016 CAPRI pg. 319). The audiologist also explained that he was an extremely borderline candidate, who would not be fit with a hearing aid, but was done so because of his statement that he needs to be very aware at his job as a cook in the federal prison system. Id. (See also March 2011 MTRs pg. 4). 
February 2011 medical treatment records (MTRs) indicate that the Veteran's hearing was essentially within normal limits through 3000 Hz, sloping to mild to moderate hearing loss subsequently. (See March 15, 2011 MTRs pg. 3-4). Word recognition testing results indicated perfect scores at 100 percent in each ear bilaterally. Id. There are no other medical treatment records, VA or otherwise, that contain auditory testing or even medical treatment for his hearing loss since his hearing aid evaluation; none of the evidence of record supports a finding that he has hearing loss for VA purposes. 

While the Veteran is capable of providing opinions on some medical issues, the specific issue in this case- whether his hearing loss was caused by his active duty service- falls outside the realm of the common knowledge of a lay person. See Jandreau v. Nicholson, 492 F. 3d 1372, 377, n. 4 (Fed. Cir. 2007).

Without a current disability of hearing loss as defined by statute, a favorable determination cannot be rendered.

In reaching the above conclusions, the Board considered the applicability of the benefit-of-the-doubt doctrine. However, the doctrine is not applicable to the instant appeal because the evidence is not in a position of equipoise, equal positive and negative evidence, to otherwise grant the Veteran's claim. Should the Veteran choose to submit additional information, auditory testing of his hearing loss, he is welcomed to do so and to file for a claim to re-open at a later time. The appeal is denied. See 38 U.S.C. § 5107(b); 38 C.F.R § 3.102.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


